Name: Commission Regulation (EEC) No 2983/91 of 11 October 1991 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades
 Date Published: nan

 12. 10. 91 Official Journal of the European Communities No L 284/13 COMMISSION REGULATION (EEC) No 2983/91 of 11 October 1991 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2213/76, *1 May 1990' is hereby replaced by '1 July 1990'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk products ('), as last amended by Regulation (EEC) No 1630/91 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 2848/91 (4), limited the quantity of skimmed-milk powder put up for sale by the Member States' intervention agencies to that taken into storage before 1 May 1990 ; Whereas, having regard to the market situation, that date should be replaced by 1 July 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13. 0 OJ No L 150, 15. 6. 1991 , p. 19. 0 OJ No L 249, 11 . 9 . 1976, p. 6 . (4) OJ No L 272, 28. 9 . 1991 , p. 61 .